ALLOWANCE
Response to Amendment
The applicant’s amendment filed 11/18/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evan Witt (Atty Reg No 32,512) on 11/23/2021.
The application has been amended as follows: 

1. (Currently Amended) A sensitivity-adjustable mouse, comprising:
a casing, wherein the casing comprises a rotation shaft;
a switching button installed on the casing and partially exposed outside the casing, wherein the switching button is swingable relative to the casing, wherein the switching button is sheathed around the rotation shaft, wherein the switching button is rotatable about the rotation shaft and swingable relative to the casing, and the switching button comprises:
a button body comprising plural projection regions;
a ring-shaped connection part located at an end of the button body and sheathed around the rotation shaft; and

an illumination module disposed within the casing and located under the switching button, wherein the illumination module emits plural light beams to the switching button; and
a lightshade cover connected with the switching button and arranged between the switching button and the illumination module, wherein the plural light beams are divided by the lightshade cover, so that the light beams are projected to corresponding positions of the switching button, wherein the lightshade cover comprises:
a cover body comprising plural openings, wherein the plural openings are aligned with the corresponding projection regions;
plural baffles protruded from a bottom surface of the cover body, wherein the plural light beams are divided by the plural baffles;
plural second coupling parts aligned with the corresponding first coupling structures, wherein the plural first coupling structures are coupled with the lightshade cover and the plural second coupling parts are coupled with the corresponding first coupling structures, so that the lightshade cover and the casing are combined with each other; and
plural third coupling parts disposed on the bottom surface of the cover body and coupled with the illumination module.

Reasons for Allowance
Claim(s) 1 and 4-10 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest s sensitivity-adjustable mouse, comprising a casing a switching button installed on the casing and partially exposed outside the casing, wherein the switching button is swingable relative to the casing wherein the switching button is sheathed rotatable about the rotation shaft and swingable relative to the casing, and the switching button comprises a button body comprising plural projection regions, a ring-shaped connection part located at an end of the button body and sheathed around the rotation shaft, and plural first coupling structures installed on a bottom surface of the button body and an illumination module disposed within the casing and located under the switching button, wherein the illumination module emits plural light beams to the switching button, and a lightshade cover connected with the switching button and arranged between the switching button and the illumination module, wherein the plural light beams are divided by the lightshade cover, so that the light beams are projected to corresponding positions of the switching button a cover body comprising plural openings, wherein the plural openings are aligned with the corresponding projection regions, plural baffles protruded from a bottom surface of the cover body, wherein the plural light beams are divided by the plural baffles, plural second coupling parts aligned with the corresponding first coupling structures, wherein the plural second coupling parts are coupled with the corresponding first coupling structures, so that the lightshade cover and the casing are combined with each other, and plural third coupling parts disposed on the bottom surface of the cover body and coupled with the illumination module as specifically called for the claimed combinations.
The closest prior art, the combination of the Applicant’s Admitted Prior Art and Wang (US 2006/0262091 A1), does not include that the switching button is sheathed rotatable about the rotation shaft and swingable relative to the casing, and the switching button comprises a button body comprising plural projection regions, a ring-shaped connection part located at an end of the button body and sheathed around the rotation shaft, and plural first coupling structures installed on a bottom surface of the button body and a cover body comprising plural openings, wherein the plural openings are aligned with the corresponding projection regions, plural baffles protruded from a bottom surface of the cover body, wherein the plural light beams are divided by the plural baffles, plural second coupling parts aligned with the corresponding first coupling structures, wherein the plural second coupling parts are coupled with the corresponding first coupling structures, so that the lightshade cover and the casing are combined with each other, and plural third coupling parts disposed on the bottom surface of the cover body and coupled with the illumination module as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the combination reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875